In an action for specific performance of a contract to sell real property, the appeal is from a judgment entered on an order granting a motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action. (Rules Civ. Prac., rule 106, subd. 4.) The notice of appeal states that the order is brought up for review. (Civ. Prac. Act, § 580.) Judgment and order reversed, with $10 costs and disbursements, and motion denied, with leave to respondent to answer within 10 days after the entry of the order hereon. The writing subscribed by the seller, respondent herein, annexed to the complaint as Exhibit B, contains all the essential terms of the contract which the complaint alleges were agreed upon between the parties. Respondent argues that the name of the purchaser, appellant herein, did not appear on Exhibit B when it was executed. If that be so, or if essential terms and conditions remained to be agreed upon, respondent may raise such issues by so alleging in her answer or by moving under rule 107 of the Rules of Civil Practice. On its face, the complaint alleges a valid contract for the sale of real property. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.